UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-30185 AMERINAC HOLDING CORP. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 20-4763096 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) PO Box 69
